Citation Nr: 0839217	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of flashburns of the left and the right eyes, to 
include dry eye syndrome and light sensitivity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Buffalo, New York, RO, which denied entitlement to an 
increased evaluation for residuals of flashburns of the eyes.

On an April 2004 appeal election form, the veteran stated 
that he had developed a headache disorder secondary to his 
vision disability.  This claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required in this case for compliance with VA's 
duties to notify and assist under the Veterans Claims 
Assistance Act of 2000 (VCAA) as codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), and as interpreted in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

First, the Board finds that the notice provided to the 
veteran in February and November 2005 correspondence was not 
adequate, as it failed to inform him of the specific 
criteria, to include measurements of visual acuity, required 
to warrant assignment of a higher evaluation.  Mere showing 
of worsening under the applicable criteria would not be 
sufficient.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The RO should consider in conjunction with this notice the 
propriety of assigning separate evaluations for the left and 
right eyes.  Diagnostic Code 6009, as applied by the RO, is 
for evaluation of a unilateral, not bilateral, condition.

Second, since the issuance of a supplemental statement of the 
case in October 2006, the veteran has alleged that his visual 
impairment has grown worse.  He complains of worsened blurry 
vision and decreased visual acuity.  VA treatment records do 
reflect progression of his cataracts, and some changes in 
visual acuity, particularly on the left.  A VA examination is 
required to ensure that the findings of record are current. 

Moreover, a review of the medical evidence reveals that no 
doctor has clearly stated which symptoms and complaints of 
the eye are related to the in-service flashburns.  
Specifically, doctors note the presence of cataracts, but 
have not indicated whether the 1956 injury played any role in 
their development or progression.  Following examination and 
review of the claims file, the examiner should provide a 
clear statement with regard to the precise nature and 
severity of the residuals of the injury.

Third, the Board notes that the veteran's submissions since 
October 2006 have not been considered by the RO; they were 
provided directly to the Board.  The veteran's representative 
has submitted a waiver with regard to the evidence, but in 
light of the other bases for remand discussed above, the case 
will be remanded to allow for initial consideration of the 
evidence and for a supplemental statement of the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent, to include Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
Notice should include the rating criteria 
under all potentially applicable 
Diagnostic Codes, including 6009, and 6061 
to 6080.

2.  Schedule the veteran for a VA eye 
examination.  The examiner should 
specifically identify the nature and 
severity of all current flashburn 
residuals, and must specifically address 
the relationship between flashburns and 
cataracts and the relationship between 
flashburns and any currently identified 
impairment of visual acuity.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, to include consideration of the 
assignment of separate evaluations for the 
left and right eyes.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




